Citation Nr: 1701877	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  05-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability. 
  
2.  Entitlement to service connection for a right eye disability.  

3.  Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, from August 24, 2015.  

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, from August 24, 2015.  

6.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeremiah J. Underhill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, June 2010, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In the November 2004 rating decision, the RO, in pertinent part, denied service connection for a right knee disability.  In the June 2010 rating decision, the RO denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).  In the August 2010 rating decision, the RO, in pertinent part,  denied entitlement to a TDIU and declined to reopen a claim of entitlement to service connection for a right eye disability. 

In August 2007, the Veteran and his spouse testified during a Board hearing before the undersigned sitting at the RO.  A transcript is of record.  

In an October 2007 decision, the Board denied service connection for bilateral knee and hip disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted  the parties' October 2008 Joint Motion for Remand (JMR), vacating the Board's October 2007 decision and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board observes that the issues of entitlement to service connection for a left knee and bilateral hip disabilities were subsequently granted in a March 2016 Decision Review Officer (DRO) decision, and are not currently before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In August 2013, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  

In February 2014, the Board remanded the case for additional development.  

In the March 2016 DRO decision, the RO granted separate ratings for radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling, effective August 24, 2015.  As these issues are part and parcel of the Veteran's increased rating claim for lumbar spine disability, the propriety of such ratings are listed on the title page of this decision.  See General Rating formula for Diseases and Injuries of the Spine, Note (1). 

The issue of entitlement to service connection for a left foot condition was raised by the record in a January 1971 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to higher ratings for radiculopathy of the right and left lower extremities, and entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 2005 rating decision denied the claim to reopen the service connection claim for a right eye disability; the Veteran was properly notified of the adverse outcome in a February 2005 letter and filed a timely notice of disagreement, but did not perfect his appeal. 

2.  Evidence added to the record since the last final denial in February 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right eye disability. 

3.  The Veteran's right eye disability is the result of injury during active military service. 

4.  The Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for a right eye disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

2.  The criteria for service connection for a right eye disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3. The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's service connection claim for a right eye disability was originally denied in an April 1971 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the April 1971 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A March 1999 rating decision declined to reopen the claim for service connection for a right eye disability.  The Veteran initiated an appeal by filing a notice of disagreement within one year, but did not perfect his appeal after the statement of the case was issued.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  As such, the March 1999 rating decision became final. 

A November 2001 rating decision also declined to reopen the right eye disability claim.  While the Veteran perfected his appeal, he withdrew the appeal in an April 2004 statement.  Therefore, the November 2001 rating decision became.  38 C.F.R. §§ 20.204(c), 20.1103.  

A February 2005 rating decision declined to reopen the service connection claim for a right eye disability.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2016).  As such, the February 2005 rating decision became final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen a service connection claim for a right eye disability. He contends that he injured his right eye in an accident involving "a 24 volt marine battery" that "blew up . . . and caught [him] on . . . [his] face."  See August 2013 Hearing Transcript at 15-16.  A December 1964 service treatment record reflects the Veteran's complaint of "ache in eyes" and includes a report that the Veteran "works around batteries."  

Evidence previously considered at the time of the last final decision (i.e. in February 2005) includes service treatment records, VA treatment records, private treatment records from Laurel Eye Clinic, a November 2002 VA Eye examination report, a July 2003 VA Eye examination report, and an August 2004 opinion from Dr. N.T.  The February 2005 rating decision declined to reopen the Veteran's service connection claim based on the RO's conclusion that the Veteran's right eye disability neither occurred in nor were caused by service.  

Evidence pertaining to the Veteran's claimed right eye disability since the last final rating decision includes VA treatment records dated through March 2016 and the Veteran's testimony during the August 2013 hearing.  

At the hearing, the Veteran provided a detailed account of the in-service incident involving a battery explosion. He reported that "a 24 volt marine battery" that "weighed 150 pounds" "blew up" while being charged and "caught [him] on [a] side of [his] face."  See August 2013 Hearing Transcript at 15-16.  He further stated that the bystanders "stuck [him] under a water hose and . . . made sure [he] got [his] eyes cleaned" and that he subsequently sought treatment at Fort Belvoir Army Hospital.  See id. at 16.  The Veteran's testimony providing a detailed account of the in-service eye injury was not previously considered and related to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is new and material, and the Board finds that the reopening of this claim is warranted. 

II.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right eye disability is due to an in-service injury involving a battery explosion and that his right eye disability symptoms have continued since service.  See August 2013 Hearing Transcript at 15-16.  

The Veteran's service treatment records contain a December 1964 notation of "ache in the eyes with burning and watering."  Also noted was that the Veteran "works around batteries."  March 1962 enlistment and April 1965 separation examination reports reflect that the Veteran's eyes were evaluated as 20/20 at those times.

Post-service treatment records include a February 1971 VA treatment note documenting a diagnosis of uveitis with macular edema and mild optic neuritis of the right eye. 

A May 2015 VA Ophthalmology treatment note reflects a current diagnosis of a right eye disability.  The May 2015 VA Ophthalmologist noted the Veteran's reported history involving a battery explosion and provided an assessment of "epiretinal membrane, lamellar hole" of the right eye after conducting an optical coherence tomography (OCT) of the macular cube.  The remaining inquiry is whether the Veteran's current right eye disability is related to his service. 

In a November 2002 VA examination report, the examiner noted that the macula of the right eye was flat and diagnosed the Veteran with pseudophakia of the right eye.  The examiner then opined that "it is at least possible that the Veteran's current [right] eye disability is related to the in-service incident in 1964 having reported an explosion of a battery in his eye while on active duty."   

A July 2003 VA examination report contains an impression of pseudophakia of the right eye with a macular hole.  The examiner noted that the Veteran's visual loss of the right eye was due to the macular hole and opined that such disability was not a result of service because the macular hole was likely a "spontaneous" formation, given "the lack of blunt trauma [and] evidence of injury to the right globe or internal structure."  

In August 2004, Dr. N.T. noted the Veteran's report of a "battery explosion 30 years ago during his stint in the military."  The physician observed that the Veteran had "a macular hole in the right eye" and opined that such "could have been caused by the accident."  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312  (2003) (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Resolving reasonable doubt in his favor, the criteria for service connection for a right eye disability are met.

III.  TDIU 

The Veteran maintains that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to particularly include his lumbar spine disability.  He contends that he has not held "any gainful employment for more than 20 years" due to "lack of mobility" and "inability to work."  See August 2013 Hearing Transcript at 25; September 2016 Statement.  

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Provided that there is only one such disability, that disability must be rated at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In the present case, the Veteran meets the percentage requirements for a schedular award of a TDIU.  He is currently in receipt of a 40 percent rating for degenerative disc disease of the lumbar spine; a 10 percent rating for osteoarthritis of the right hip; a 10 percent rating for osteoarthritis of the left hip; a 10 percent rating for chondromalacia and osteoarthritis of the left knee; a 10 percent rating for radiculopathy of the left lower extremity, as of August 24, 2015; a 10 percent rating for radiculopathy of the right lower extremity, as of August 24, 2015; and a noncompensable rating for surgical scar of the left knee, as of August 24, 2015.  As of May 31, 2005, the threshold requirements for a schedular award of a TDIU have been met, because he had a combined 60 percent rating for disabilities of the orthopedic system.  As such, the remaining inquiry is whether the Veteran is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

The evidence supports an award of a TDIU. The evidence reflects that the Veteran has a high school education; that he worked exclusively in physical, labor-intensive occupations as a press operator and a landscaper; and that he has not had any substantive work experience since approximately January 1990.  See March 2010 Application for Increased Compensation based on Unemployability.  

In April 2010, a VA examiner noted the Veteran's "pain with walking ability" and that he "needs a little bit of help from his wife to get him dressed like putting on shoes, etc."  The examiner then opined that, "[a]s far as the effect on job," "the major functional impact to him is chronic low back pain, poor endurance, [and] poor stamina."  

In August 2015, a Disability Benefits Questionnaire (DBQ) examiner conducting an examination of the spine noted that the Veteran suffered from flare-ups of the thoracolumbar spine and that he had "difficulty with lifting anythin[g] more than 10 lbs."  The examiner observed that pain significantly limited functional ability with repeated use over a period of time.  The examiner then opined that the Veteran's thoracolumbar spine condition had an impact on his ability to work, reasoning that "he would be limited to sedentary activities" due to his spine condition.  

The August 2015 examiner also conducted an examination of the service-connected left knee for compensation purposes.  The examiner noted that the Veteran had meniscal tear of the left knee and that he reported flare-ups of the knee.  Functional loss or functional impairment was noted.  The examiner then opined that the service-connected left knee condition had an impact on his ability to perform occupational tasks, reasoning that "[h]e would have difficulty with prolonged walking or squatting due to pain."    

In an August 2015 DBQ report for hips, the examiner noted the Veteran's report of flare-ups of both hips, as well as functional impairment of the hips due to his difficulty with prolonged walking due to pain.  The examiner then opined that the Veteran's bilateral hip condition impacted his ability to perform occupational tasks because [h]e "would not be able to perform prolonged walking activities due to pain."

The final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Nevertheless, the findings reflected in the medical reports are highly probative.  Further, the Veteran's previous work history comprises working exclusively in labor-intensive occupations without other education or training.  Therefore, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of his service-connected lumbar spine, bilateral hip, and left knee disabilities, as they relate to his level of education and prior occupational experience, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination.  As such, a TDIU is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right eye disability is reopened.  

Service connection for a right eye disability is granted. 

A TDIU is granted. 


REMAND

At the August 2013 hearing, the Veteran testified that his "bowels [would] completely shut down" in connection with his lumbar spine disability and radiculopathy of the lower extremities.  See August 2013 Hearing Transcript at 27-28. VA treatment records further reveal complaints of bladder/bowel dysfunction, as a January 2016 VA treating physician scheduled for "bladder scan" after the Veteran's complaint of lower urinary tract symptoms and diarrhea.  As these complaints suggest possible neurological manifestations in association with the service-connected lumbar spine disability, thereby indicating  a possible increase in severity of the Veteran's lumbar spine disability since the August 2015 examination, the Veteran should be scheduled for a contemporaneous VA examination to determine the current level of impairment with regard to his lumbar spine disability, to include any associated bowel/bladder neurological abnormalities, as well as radiculopathy of both lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In February 2014, the Board remanded the right knee service connection claim to obtain a medical opinion as to whether the claimed right knee condition was caused or aggravated by the service-connected lumbar spine disability.  An opinion was provided in August 2015; however, the examiner did not provide the requested opinion as to the right knee.  Therefore, this matter must be remanded to ensure compliance with the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:
	
1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After available additional treatment records have been obtained, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine, as well as any associated neurological manifestations, to include radiculopathy of the right and left lower extremities.  The claims file must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted.

(a) The examiner must state whether there is unfavorable ankylosis of any segments of the spine; 

(b) The examiner must also identify and discuss the severity of the right and left lower extremity radiculopathy; and

(c) The examiner must also indicate whether the Veteran has any impairment of bladder or bowel function as a result of his service-connected lumbar spine disability.  In this regard, the examiner should consider the Veteran's report of bowel impairment during the August 2013 hearing, as well as the January 2016 VA treatment record noting his complaints of bladder and bowel dysfunction.   

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes (physician prescribed bedrest), and if so, the duration of the episodes over the past 12 months. 

The examiner must provide reasons for each opinion.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation and whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is evidence, which if obtained, would permit the necessary opinion to be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.   If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether he has a current right knee disability related to service.  The Veteran's claims file, including this remand, should be reviewed by the examiner.

(A)  The examiner should identify all right knee disabilities present at any time since May 2004 (current disability).   

(B)  For each current disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began in service or is the result of an injury in military service, including any in-service injury documented in the service treatment records or reported by the Veteran.

(C) For each current disability of the right knee, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated by the Veteran's service-connected disabilities, to include degenerative disc disease of the lumbar spine. 

The examiner should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between a current right knee disability and an injury in service.  The examiner should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

The examiner must provide reasons for any opinions.

The examiner is advised that the Veteran is competent to report right knee problems in service, his symptoms, and history and that other lay individuals are competent to report their observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

4.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


